DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Amendment dated September 26, 2022.  Currently, claims 21-40 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 21, 29, and 37:  It is unclear what the second surface, the upper portion having a first angle, the lower portion having a second angle, and the transition region pertain to.  Does the second surface pertain to a surface in the same plane as the first front surface but separated by the joint?  Does it pertain to an edge surface or back surface of the front structure?  What is the upper portion?  Is it item 106, is it the middle upwards portion, or the rear upwards portion?  Which is the first angle? There are 4 potential angles on the top of the block in the figures.  What is considered the lower portion?  Is it the tongue extending from the bottom of the block?  Is it the horizontal plane on the front and back sections of the block that protrude downward beyond the middle recess? Where is the transition region and how is it defined?  Is it defined when both a first angle and second angle combine to create a reduced thickness?  Is it defined when just one angle causes the thickness to be reduced?

Regarding claims 22, 30, and 38:  What defines the depth of a portion?

Regarding claims 26, 27, 34, and 35:  What does it mean a portion is contiguous with a protrusion?

Regarding claims 38-40:  It is unclear how the depth, height, and third angle provide room for movement.  How does the measurement allow for movement and how does na additional angle provide for movement?

The claims will be examined as best understood by the Examiner from the figures and description.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 25, 29, 30, 32, 33, 37, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US PGPub NO 2010/0043335) in view of Wauhop (US PGPub No 2011/0078978).

Referring to claim 21:  O’Connor teaches a body (item 44) having a front structure; and two middle structural members (item 50) extending a predetermined distance between the second surface and a rear structural member (item 51), wherein the middle structural members each include an upper portion having a first angle (between item 49 and item 80), a lower portion having a second angle (item 53A) and a transition region wherein a distance between the upper portion and the lower portion reduces from a first value to a second value (figure 7B); wherein the first angle extends for a predetermined distance over the upper portion (figure 7B). O’Connor does not teach the front structure has a first surface and a second surface.  However, Wauhop teaches a first and second surface to a front structure (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by O’Connor with the surfaces taught by Wauhop in order to provide a specific block look to the surface of a wall to be built with the blocks.  By having a single face divided into several different surfaces, a specific textured block wall can be achieved without the need for all the individual components, but use of fewer larger components.

Referring to claim 29:  O’Connor teaches a first course of a plurality of retaining wall blocks (figure 11), each block comprising: a body (item 44) having a front structure; and two middle structural members (item 50) extending a predetermined distance between the second surface and a rear structural member (item 51), wherein the middle structural members each include an upper portion having a first angle (between item 49 and item 80), a lower portion having a second angle (item 53A) and a transition region wherein a distance between the upper portion and the lower portion reduces from a first value to a second value (figure 7B); a second course of retaining wall blocks above the first course (figure 11); wherein the first angle extends for a predetermined distance over the upper portion (figure 7B). O’Connor does not teach the front structure has a first surface and a second surface.  However, Wauhop teaches a first and second surface to a front structure (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by O’Connor with the surfaces taught by Wauhop in order to provide a specific block look to the surface of a wall to be built with the blocks.  By having a single face divided into several different surfaces, a specific textured block wall can be achieved without the need for all the individual components, but use of fewer larger components.

Referring to claims 22 and 30:  O’Connor and Wauhop teach all the limitations of claims 21 and 29 as noted above.  Additionally, O’Connor teaches a depth of the upper portion of at least one of the middle structural members is equal to or less than a depth of the lower portion of the at least one of the middle structural members (figure 7B).

Referring to claims 24 and 32:  O’Connor and Wauhop teach all the limitations of claims 21 and 29 as noted above.  Additionally, O’Connor teaches the upper portion further comprises a third angle (between item 80 and item 49).

Referring to claims 25 and 33:  O’Connor and Wauhop teach all the limitations of claims 21 and 29 as noted above.  Additionally, O’Connor teaches the lower portion further comprises a fourth angle (item 53B).

Referring to claim 37:  O’Connor teaches a body (item 44) having a front structure; and two middle structural members (item 50) extending a predetermined distance between the second surface and a rear structural member (item 51), wherein the middle structural members each include an upper portion having a first angle (between item 49 and item 80), a lower portion having a second angle (item 53A) and a transition region and configured to interlock with the upper portion of a second block (figure 4D) wherein a distance between the upper portion and the lower portion reduces from a first value to a second value (figure 7B); wherein the first angle extends for a predetermined distance over the upper portion (figure 7B). O’Connor does not teach the front structure has a first surface and a second surface.  However, Wauhop teaches a first and second surface to a front structure (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by O’Connor with the surfaces taught by Wauhop in order to provide a specific block look to the surface of a wall to be built with the blocks.  By having a single face divided into several different surfaces, a specific textured block wall can be achieved without the need for all the individual components, but use of fewer larger components.

Referring to claim 38:  O’Connor and Wauhop teach all the limitations of claim 37 as noted above.  Additionally, O’Connor teaches a depth of the upper portion of at least one of the middle structural members is equal to or less than a depth of the lower portion of the at least one of the middle structural members (figure 7B).  It would have been obvious that the equal or smaller depth would provide room for movement between the upper portion of a first block and the lower portion of a second block.

Referring to claim 40:  O’Connor and Wauhop teach all the limitations of claim 21 as noted above.  Additionally, O’Connor teaches the upper portion further comprises a third angle (between item 80 and item 49).  It would have been obvious that the angle provides relief that allows for movement.

Patentability of the remaining claims not rejected under prior art will be determined once the scope is better defined by clearing up the 35 USC 112 issues.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.

Applicant has argued that the annotated figures 1A and 1C overcome the 35 USC 112 (a) and (b) rejections.  However, the Examiner contends that the figures to not remedy the 112 (b) issues.  As noted in an expanded rejection of the issues above, it is unclear how these elements are defined.  The annotated figures do not show enough detail as to what pertains to the upper portion, lower portion, transition region, and second surface.  The annotations are ambiguous as they do not always point to specific locations but more a general overall area.

	Additionally, the Applicant has argued that the Examiner does not provide sufficient articulated reasoning with a rational underpinning for the combination of O’Connor with Wauhop.  However, the Examiner contends that by having multiple surfaces on a front section of the block, allows for larger and smaller block sections to be assembled with a uniform sized block as well as reduced components by including all different sized and shaped blocks on a uniform sized and shaped block surface.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635